                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             August 23, 2019
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk

                           BROWNSVILLE DIVISION

RAMIRO ZUNIGA-ORTIZ,                          §
  Movant,                                     §
                                              §
v.                                            §           Civil Action No. 1:18-cv-110
                                              §       Criminal Case No. 1:17-cr-372-1
UNITED STATES OF AMERICA,                     §
  Respondent.                                 §


                           MAGISTRATE JUDGE’S
                       REPORT AND RECOMMENDATION

      The Court is in receipt of Ramiro Zuniga-Ortiz’s “Motion Under 28 U.S.C. §

2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody”

(hereinafter, Zuniga-Ortiz’s “Motion” or “§ 2255 Motion”).        Dkt. No. 1.       It is

recommended that the Court DISMISS Zuniga-Ortiz’s § 2255 Motion with prejudice

and direct the Clerk of Court to close this case. It is further recommended that a

certificate of appealability not be issued.



                                     I.       Jurisdiction

      This Court has jurisdiction over Zuniga-Ortiz’s Motion pursuant to 28 U.S.C.
§§ 1331, 2255.


                       II.   Background and Procedural History

      On May 31, 2017, Zuniga-Ortiz pleaded guilty to being an alien unlawfully

found in the United States after deportation following a conviction of a felony, in

violation of 8 U.S.C. §§ 1326(a), 1326(b)(1). See United States of America v. Ramiro


                                                                                       1/6
Zuniga-Ortiz, Case No. 1:17-cr-372-1, Cr. Dkt. Minute Entry dated May 31, 2017. 1

On August 30, 2017, United States District Judge Rolando Olvera sentenced

Zuniga-Ortiz to 24 months of imprisonment, and imposed a special assessment of

$100.00. Cr. Dkt. Minute Entry dated Aug. 30, 2017. Judgment was entered on

September 12, 2017. Cr. Dkt. No. 26. Zuniga-Ortiz did not file a direct appeal or a

petition for writ of certiorari in the United States Supreme Court. Dkt. No. 1 at 2.

On or about July 12, 2018, Zuniga-Ortiz timely filed his § 2255 Motion. In his

Motion, Zuniga-Ortiz raised an ineffective assistance of counsel claim, alleging that

counsel “permitted and increment of one point according to the guide lines when the

sentence wa[s] given to his client, as a result of this the sentence was greater than

it should have been.” Dkt. No. 1 at 4 (errors in original). He argues that this

violated his Sixth Amendment right to effective counsel. Id.

       On July 22, 2019, the Court issued an Order to Show Cause, which noted

that Zuniga-Ortiz had been released from Bureau of Prisons Custody. Dkt. No. 14.

The Court notified Zuniga-Ortiz of his duty to update his address and ordered him

to inform the Court as to whether he wished to proceed with his claims in light of

his release from custody. The Clerk mailed Zuniga-Ortiz a copy of that Order via

Certified Mail, return receipt requested. Dkt. No. 15. A certified return receipt was

returned as undeliverable, and Zuniga-Ortiz has not otherwise responded to the

Order to Show Cause.




1 “Cr. Dkt. No.” refers to docket entries in Zuniga-Ortiz’s criminal case, Case No. 1:17-cr-372-1. All
other references to a “Dkt. No.” refer to the instant civil action, Case No. 1:18-cv-110.

                                                                                                  2/6
                                    III.     Legal Standards

         Pursuant to 28 U.S.C. § 2255, a defendant may move to vacate, set aside or

correct his sentence if: (1) the sentence was imposed in violation of the Constitution

or the laws of the United States; (2) the district court was without jurisdiction to

impose the sentence; (3) the sentence imposed was in excess of the maximum

authorized by law; or (4) the sentence is otherwise subject to collateral attack. 28

U.S.C. § 2255(a). The nature of a § 2255 collateral challenge is extremely limited,

being reserved for instances of constitutional or jurisdictional magnitude. United

States v. Shaid, 937 F.2d 228, 232 (5th Cir. 1991).             If an error is not of

constitutional magnitude, the movant must show that the error could not have been

raised on direct appeal and would, if condoned, result in a complete miscarriage of

justice. United States v. Smith, 32 F.3d 194, 196 (5th Cir. 1994).



                                       IV.     Discussion

         Rule 41 of the Federal Rules of Civil Procedure states that if a plaintiff fails

to comply with a court order, dismissal of the action is proper, and that the

dismissal acts as an adjudication on the merits. See FED. R. CIV. P. 41(b). Despite

Rule 41(b) contemplating dismissal upon defendant’s motion, a court has the power

to dismiss sua sponte. See Chambers v. NASCO, Inc., 501 U.S. 32, 49, 111 S. Ct.

2123, 113 L. Ed. 2d 27 (1991); Link v. Wabash R. Co., 370 U.S. 626, 630–31, 82 S.

Ct. 1386, 8 L. Ed. 2d 734 (1962); McNeal v. Papasan, 842 F.2d 787, 789 (5th Cir.

1988).



                                                                                     3/6
      The Court became aware that Zuniga-Ortiz had been released from custody of

the Bureau of Prisons but had not updated his address or otherwise inquired into

the status of his case. See Dkt. No. 14. The Court issued an Order to Show Cause

to ascertain whether Zuniga-Ortiz wished to continue prosecuting his claims. Id.

The Order to Show Cause was sent to Zuniga-Ortiz’s last known address of record.

Delivery cannot be confirmed, but Zuniga-Ortiz’s deadline to respond to that Order

has lapsed. See Dkt. No. 14, 15. Therefore, as Zuniga-Ortiz has not updated his

address or otherwise advised the Court as to whether he wishes to continue

prosecuting his claims, Zuniga-Ortiz’s claims should be dismissed pursuant to Rule

41(b) for failing to abide by the Court’s Order to Show Cause and failing to

prosecute his claims.



                           V.    Certificate of Appealability

      A certificate of appealability shall not issue unless the movant makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

This requires a “showing that reasonable jurists could debate whether (or, for that

matter, agree that) the [§ 2255 motion] should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 475, 120 S. Ct. 1595, 146 L. Ed.

2d 542 (2000) (internal quotations and citations omitted). Stated differently, where

claims have been dismissed on the merits, the movant “must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional



                                                                                 4/6
claims debatable or wrong.” Id. at 484. Where claims have been dismissed on

procedural grounds, the movant must show that “jurists of reason would find it

debatable whether the [§ 2255 motion] states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Id.

         District courts may deny certificates of appealability sua sponte, without

requiring further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898

(5th Cir. 2000). A certificate of appealability should not issue in this case because

Zuniga-Ortiz has not made a substantial showing of the denial of a constitutional

right.



                                  VI.    Recommendation

         For the foregoing reasons, it is recommended that the Court DISMISS

Zuniga-Ortiz’s § 2255 Motion with prejudice and direct the Clerk of Court to close

this case. It is further recommended that a certificate of appealability not issue.



                                  VII.   Notice to Parties

         A party’s failure to file written objections to the proposed findings,

conclusions,    and   recommendation      in   a   magistrate   judge’s   report      and

recommendation within fourteen days after being served with a copy shall bar that

party, except upon grounds of plain error, from attacking on appeal the unobjected-

to proposed factual findings and legal conclusions accepted by the district court,



                                                                                      5/6
provided that the party has been served with notice that such consequences will

result from a failure to object. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415

(5th Cir. 1996) (en banc), superseded by statute on other grounds; 28 U.S.C. §

636(b)(1).




      SIGNED on this 23rd August, 2019, at Brownsville, Texas.




                                             _________________________________
                                             Ignacio Torteya, III
                                             United States Magistrate Judge




                                                                                 6/6
